Citation Nr: 1226125
Decision Date: 07/27/12	Archive Date: 09/11/12

DOCKET NO. 07-15 842	)        DATE JUL 27 2012

On appeal from the Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for left leg disability.

3. Entitlement to service connection for a left hip disability as secondary to a left knee disability.

4. Entitlement to service connection for a right hip disability as secondary to a left knee disability.

5. Entitlement to service connection for a right knee and leg disabilities as secondary to a left knee disability.

REPRESENTATION

Appellant represented by:   Disabled American Veterans

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel

INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Appellant is a Veteran, who had active service in the Army Reserve from February 1956 to February 1958 and from December 6, 1961, to January 31, 1962.

In a rating decision in December 2006, the RO granted service connection for a disability incurred during the Appellant's period of active service from February 1956 to February 1958. Although it is not clear whether the period of active service was active duty or active duty for training, in either event, the Appellant has obtained status as a "Veteran" for the purpose of VA benefits. 38 C.F.R. §§ 3.1(d), 3.6(c); see Donnellan v. Shinseki, 24 Vet. App. 167, 171-2 (2010).

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

In a rating decision in May 2008, the RO denied the claims of service connection for a back disability and for a left ankle disability and a claim for a total disability rating for compensation based upon individual unemployability. The Veteran filed a notice of disagreement in June 2008. After the RO issued a statement of the case in October 2008, the Veteran did not perfect the appeal by filing a substantive appeal. As the RO has not taken any action to indicate to the Veteran that the claims remain on appeal, the requirement that there be a substantive appeal is not waived. Percy v. Shinseki, 23 Vet. App. 37,45 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).

-2-

In December 2009, the Veteran did not appear at a hearing before the Board. In the absence of a timely request for postponement, the request for the hearing is deemed withdrawn. 38 C.F.R. § 20.704(d).

In May 2010, in June 2011, and in August 2011, the Board remanded the claims for further evidentiary development. As the requested development has been completed, no further action is necessary to comply with the Board's remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The claim of service connection for a left knee disability is REMANDED to the RO via the Appeals Management Center in Washington, DC.

A decision on the other claims of service connection are deferred until the claim of service connection for a left knee disability is finally adjudicated.

REMAND

On the claim of service connection for a left knee disability, in November 2005, the Veteran provided information that he was hospitalized for a left knee injury in November 1957 at the Letterman Army Hospital.

The service treatment records show that in January 1957 the Veteran complained of left knee pain, and the Veteran was hospitalized for observation. On discharge from the hospital, the admitting diagnosis of arthritis was changed to diagnosis undetermined manifested by left knee pain and slight weakness of the cruciate ligament. The Veteran was returned to his unit. The in-patient records are in the Veteran's file.

-3-

In December 1957, the Veteran complained of left knee pain after running because his knee gave way and he fell. He was admitted to the hospital for surgical observation. The in-patient records are not in the Veteran's file.

As VA will make as many requests as necessary to obtain relevant federal records unless it is determined that the records do not exist or that further attempts to obtain the records would be futile, and as the in-patient records from December 1957 have not been requested, the case is REMANDED for the following action:

1.	Request from the appropriate federal custodian the
in-patient records for admission to Letterman Army
Hospital in December 1957 for surgical observation for
left knee pain.

If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.	On completion of the development, adjudicate the
claim of service connection for a left knee disability. If the benefit sought is denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

Alternatively, if service connection for a left knee disability is granted, adjudicated the other claims of service connection on a secondary basis, and if any benefit sought is denied provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

-4-

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

-5-



